Citation Nr: 0714203	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  He was 17 years old when he enlisted in the 
Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  In that decision, the RO 
denied service connection for PTSD.  

The veteran was afforded a video conference hearing before 
the undersigned in May 2004.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not include a diagnosis of 
PTSD related to an in-service stressor verified by credible 
supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service nor as a 
result of any established event, injury, or disease during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2003, May 2003, August 2003.  Those letters, 
sent to the veteran prior to initial adjudication of his 
claim, notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  A letter to the veteran dated in March 2007, advised 
him of the Dingess holding. 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303.  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

To establish service connection specifically for post 
traumatic stress disorder, there must be evidence of a 
verifiable stressor occurring during service and a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressor.  Evidence 
to support a PTSD claim must be evaluated in light of the 
places, types and circumstances of service as evidenced by 
service records, the official history of each organization in 
which the veteran served, the military records and all 
pertinent medical and lay evidence.  The requirements vary 
depending upon whether or not the veteran engaged in combat 
with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 
3.304(f).  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The stressor 
must be of such gravity that it would evoke the symptoms in 
almost anyone, for example, serious threat to one's life or 
physical integrity or seeing another person seriously injured 
or killed as the result of an accident or physical violence.  
The existence of a recognizable stressor or accumulation of 
stressors must be supported by evidence.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  

If a PTSD claim is based on in- service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304 (f) (2006).

Factual Background
 
In the present case, the veteran claims service connection 
for PTSD as a result of his interpersonal experiences in 
Vietnam.  It has been confirmed that the veteran served in 
the Republic of Vietnam from February 1968 to November 1969.  
His service personnel records reflect a military occupational 
specialty of wheeled vehicle mechanic (63B20).  The reports 
of physical examination at enlistment in August 1966 and at 
separation in October 1969 are entirely negative for any 
psychiatric findings.  There is no evidence of any complaint 
of psychiatric symptoms in the service medical records.  

In February 2003, the veteran returned to VA a PTSD Stressor 
Questionnaire that included not only question regarding 
combat, but non-combat situations as well.  Thus, he was 
advised that evidence from sources other than his service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor.  He was allowed 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  The requirements of 
38 C.F.R. § 3.304 (f) were fulfilled.  

In his written statements and hearing testimony, the veteran 
claimed that his PTSD symptoms were the result of perceived 
racial tensions that caused him stress and fear for his life.  
He reported being beaten by African-American soldiers and 
that a female acquaintance had been sexually assaulted by 
soldiers, also of African-American descent.  The veteran did 
not report to the authorities any of the series of harassing 
incidents he experienced, because he was fearful of 
retribution and physical harm.  He claims that the Article 15 
he received in April 1969 was indicative of deteriorative 
changes in his behavior during active duty service.  
According to service personnel records, the veteran was 
absent from his unit from December 1968 to January 1969.  
However, approximately one-year prior to his deployment to 
the Republic of Vietnam, the veteran was absent without leave 
(AWOL) from February 1967 to March 1967.  

In an August 1998 Social Security Administration (SSA) 
disability decision, the veteran was found to be disabled due 
to severe musculoskeletal impairments of the back.  The 
alleged onset of disability was noted to be December 30, 
1996.  

Post-service, the medical evidence consists of private 
medical evidence dated in February 2001 and February 2002, as 
well as VA mental health outpatient treatment and Vet Center 
records dated from December 2001 to October 2005.  These 
records document the veteran's psychiatric treatment, which 
included medication monitoring and brief supportive therapy, 
for major depressive disorder, generalized anxiety disorder, 
and PTSD.  In addition to his PTSD symptoms being aggravated 
by memories of racial tension during service, the veteran 
reported ongoing stressors that involved an unsupportive 
married life, the deaths of a friend and his mother-in-law, 
and weight gain due to inactivity and lack of motivation.  

In a February 2001 private treatment report, (about 22 months 
prior to his filing a claim for service connection for PTSD), 
the veteran noted that he served 21 months in Vietnam as a 
crew chief on a duster.  He indicated that he was not 
involved in combat but that he was traumatized by family 
problems back at home.  At the time of that visit, he was 
upset because his daughter was dating an African-American man 
who had physically abused her.  He complained of panic 
attacks and felt he was not in control of his life.  He 
related that he had grown up in multiple foster homes, and as 
a teenage, had multiple juvenile legal problems resulting in 
the judge encouraging him to join the army.  The diagnoses 
were: early onset of dysthymia, rule out PTSD, alcohol 
dependence in remission and anxiety disorder.  

In letters dated in January 2003 and October 2005 from the 
Vet Center social worker, the veteran reported that during 
basic training and in Vietnam, he felt like his life was 
threatened and that he could trust no one.  He reported 
seeing dead bodies and casualties in Vietnam.  He witnessed 
aggression and casualties created within his own unit due to 
racial tension and the daily threats from the Vietnamese 
nationals.  The social worker concluded that the veteran's 
witnessing of racial tension and stress that included 
physical injury and constant threat of harm that began in 
basic training and continued throughout his tours in Vietnam.  
She opined that the resulting fear, anxiety, elevated stress, 
and hypervigilance were engrained on the veteran and continue 
to emerge in his daily living.  The veteran's multiple 
marriages, strained relationships, and prior alcohol abuse 
were all included as manifestations of his PTSD symptoms.  

In a February 2003 letter from the veteran's sister, she 
reported that after his first tour of duty, he spent time 
with his family, however, she noticed that his alcohol use 
increased, he was involved in bar fights, and went AWOL.  
After the veteran's second tour of duty, he did not return to 
his own family, but went home to his sister's house where his 
behavior changed.  He became verbally abusive, withdrawn, and 
abused alcohol.  He spoke harshly of "bad black people" and 
then estranged himself from his sister's family.  

The veteran was provided a VA psychiatric consultation in 
April 2003.  The VA psychiatrist noted her review of the 
veteran's claims file.  She also indicated that she treated 
the veteran on an outpatient, monthly basis for medication 
adjustment.  The veteran reported in-service stressors that 
included racial difficulties.  He noted that he may have 
blocked out terrible things he did in Vietnam, but described 
that his difficulties with "black individuals" started in 
basic training.  He recalled being thrown through a screen 
door by an African-American soldier and then went AWOL during 
his next leave.  He felt constant tension between black and 
white soldiers and reported frequent fighting between these 
groups in basic training and in Vietnam.  The veteran served 
in the Tet Offensive and reported being in combat situations, 
seeing dead bodies, and fearing for his life because of death 
threats from other black soldiers.  He reported a specific 
incident where he and a fellow white soldier, C. R., were 
beaten by five black men.  The diagnosis was PTSD and major 
depressive disorder.  The psychiatrist opined that his PTSD 
was the result of his military experience and he developed 
alcohol dependence and major depressive disorder as a result 
of his inability to function in life because of his PTSD.  
The psychiatrist noted that it would be difficult to separate 
these two entities.  

Analysis

In this case, the law is clear that uncorroborated 
allegations of proximity to a combat area, without more, is 
insufficient to establish combat service.  VA's Office of 
General Counsel has defined the phrase "engaged in combat 
with the enemy" to mean that the veteran must have personally 
participated in a fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 (65 
Fed. Reg. 6,257 (2000)).  The fact that the veteran served in 
or near a "combat zone" does not necessarily mean that he 
himself engaged in combat against the enemy.  Id.

The veteran was awarded a Vietnam Campaign Medal given to all 
service personnel who served in South Vietnam or who served 
outside of the geographical limits of Vietnam and contributed 
direct support to the forces in Vietnam.  (U.S. Dep't. of 
Defense Manual of Military Decorations and Awards, at 7-7, 
September 1996).  In this case, the Vietnam Campaign Medal 
indicates service in Vietnam, but does not necessarily denote 
combat.  Furthermore, his other awards and decorations do not 
include a Purple Heart or a Combat Infantryman's Badge 
service or other awards or decorations evincing combat.  

The service personnel records indicate the veteran's 
involvement in the Tet Offensive and three counteroffensive 
phases, however, no actual combat incident has been verified 
nor has sufficient verifiable information been provided to 
warrant additional VA assistance.  Accordingly, the Board 
finds the requirements for recognition as a combat veteran 
for VA compensation purposes have not been met.  Further, the 
veteran's contention is that PTSD began as a result of 
threats received from African American soldiers against 
Caucasian soldiers.

The veteran testified that he did not report any of the 
harassing or traumatic events he experienced in service that 
could be referable for verification purposes.  Even if the 
attack of the veteran's buddy, C. R., could be verified, 
there would be no way of proving that the veteran suffered 
the same injuries.  The veteran's service medical records 
reflect no treatment for injuries sustained in manner 
described by his stressor statements.  

The service medical records do not contain any complaint, 
finding or diagnosis for any form of acquired psychiatric 
disorder at any time during service.  

The Board is mindful that the veteran has been diagnosis with 
PTSD.  However, the Court has held that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Absent verifiable stressors, there is no basis to award 
service connection for PTSD.  38 C.F.R. § 3.304 (2006)

While the veteran believes he has PTSD as a result of active 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Therefore, the Board finds entitlement to 
service connection is not warranted.

The Board has no other recourse but to find that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Additionally, because the 
evidence in this case is not approximately balanced with 
respect to the relative merits of the veteran's claim, the 
benefit-of- the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for PTSD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


